DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 was filed after the mailing date of the application on December 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20140122809A1) and Walker (US 20130346699A1).
7.	As per Claim 1, Robertson teaches an apparatus comprising:  a cache comprising cache lines that are configured to store data used to process frames (frame buffer logic 355 opportunistically pulls the dirty data from dirty cache lines, [0077]) in a graphics pipeline; and a processor implementing the graphics pipeline (graphics application that is configured to execute a large number of write operations to data stored in a line of the L2 cache, [0006]), wherein the processor is configured to process a first frame and write back a dirty cache line from the cache to a memory (220) concurrently with processing of the first frame (frame buffer logic 355 opportunistically pulls the dirty data from dirty cache lines and then transmits the dirty data to the DRAM 220, [0077]).
	However, Robertson does not teach wherein data in the dirty cache line is retrained in the cache and marked as clean subsequent to being written back to the memory.  However, Walker teaches graphics processing units are known to use caches [0002].  Walker teaches data in the dirty cache line (615) is retained in the cache and marked as clean subsequent to being written back to the memory (writing back one or more of the dirty cache lines 615 to the main memory, marking these lines as clean, and not invalidating the lines that are written back, [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson so that data in the dirty cache line is retrained in the cache and marked as clean subsequent to being written back to the memory because Walker suggests that this way, the processor knows that the cache line has been written back and can skip over clean lines when probing to write back dirty lines [0045].
when the number of dirty cache lines is equivalent to or exceeds the hidden dirty threshold, then the tag look-up unit 410 transmits to the frame buffer logic 355 a dirty data notification, [0076], frame buffer logic 355 receives these dirty data notifications and schedules them for processing, in doing so, the frame buffer logic 355 opportunistically pulls the dirty data from dirty cache lines and then transmits the dirty data to the DRAM 220, [0077]).
9.	As per Claims 9-10, these claims are similar in scope to Claims 1-2 respectively, and therefore are rejected under the same rationale.
10.	Claims 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20140122809A1) and Walker (US 20130346699A1) in view of Huang (US008627007B1).
11.	As per Claim 3, Robertson and Walker are relied upon for the teachings as discussed above relative to Claim 2.
	However, Robertson and Walker do not teach wherein the processor is configured to transmit data in the dirty cache line to the SMC in response to the read command occupancy being less than a first threshold, wherein the SMC is configured to write the data received from the processor back to the memory.  However, Huang teaches wherein the processor is configured to transmit data in the dirty cache line to the SMC (210) in response to the read command occupancy being less than a first threshold, wherein the SMC is configured to write the data received from the processor back to the memory (130) (entry stored in cache memory 220 that has not yet been written back to memory 130 (the data is marked as “dirty” in cache memory 220), in opportunistic writeback, an entry stored in cache memory 220, which has not yet been written back to memory 130, may be written to memory 130 during any clock cycle in which no read requests are pending, col. 4, lines 8-10, 13-17; cache controller 210 may be located between data read/writer 110 and single port memory 130 to intercept read/write requests from data reader/writer 110, a cache memory 220 may additionally connect to cache controller 210, cache controller 210 may operate to control the reading and writing of data from/to cache memory 220 and single port memory 130, col. 3, lines 40-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson and Walker so that the processor is configured to transmit data in the dirty cache line to the SMC in response to the read command occupancy being less than a first threshold, wherein the SMC is configured to write the data received from the processor back to the memory because Huang suggests that read requests have the highest priority and writebacks have the lowest priority, and thus, when there are no read requests pending, then the dirty cache line can be written back (col. 4, lines 8-10, 13-22).
12.	As per Claims 11-12, these claims are each similar in scope to Claim 3, and therefore are rejected under the same rationale.
13.	Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20140122809A1), Walker (US 20130346699A1), and Huang (US008627007B1) in view of Frederiksen (US 20170018247A1).
14.	As per Claim 4, Robertson, Walker, and Huang are relied upon for the teachings as discussed above relative to Claim 3.
	However, Robertson and Walker do not teach wherein the processor is configured to transmit the data in the dirty cache line to the SMC with a hint that indicates that writing the data cache controller 210 may prioritize read/write access to single port memory 130 via three different priorities:  1) read requests receive the highest priority, 2) forced writebacks receive the second highest priority, and 3) opportunistic writebacks receive the lowest priority, col. 4, lines 8-10, 13-22; col. 3, lines 40-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson and Walker so that the processor is configured to transmit the data in the dirty cache line to the SMC with a hint that indicates that writing the data back to the memory is a low priority in response to the read command occupancy being greater than the first threshold because Huang suggests that read requests have the highest priority, and thus read requests should be processed first before the writebacks are processed (col. 4, lines 8-10, 13-22).
However, Robertson, Walker, and Huang do not teach that writing the data back to the memory is the low priority in response to the read command occupancy being less than a second threshold.  However, Frederiksen teaches if the compressed frame size exceeds the threshold size value, then the process bypasses write back of the compressed frame [0073].  The larger the size of the frame, the more read commands it takes to read the frame.  Thus, when the read command occupancy is greater than a second threshold, then the data is not written back.  Since Huang teaches writing the data back to the memory is a low priority in response to the read command occupancy being greater than the first threshold (col. 4, lines 8-10, 13-22), this teaching from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson, Walker, and Huang so writing the data back to the memory is the low priority in response to the read command occupancy being less than a second threshold because Frederiksen suggests that if the size of the frame is too large, then there will not be enough room in the memory, and thus the data is not written back [0058, 0073]
15.	As per Claim 5, Robertson and Walker do not teach the SMC is configured to serve pending read requests before writing the data back to the memory in response to receiving the hint.  However, Huang teaches the SMC is configured to serve pending read requests before writing the data back to the memory in response to receiving the hint (col. 4, lines 8-10, 13-22; col. 3, lines 40-51).  This would be obvious for the reasons given in the rejection for Claim 4.
16.	As per Claim 6, Robertson, Walker, and Huang do not teach wherein the processor is configured to bypass transmitting the data in the dirty cache line to the SMC in response to the read command occupancy being greater than the second threshold.  However, Frederiksen teaches wherein the processor is configured to bypass writing back the data in response to the read command occupancy being grater than the second threshold [0073], as discussed in the rejection for Claim 4.  Since Huang teaches that the processor indicates to the SMC that writing the data in the dirty cache line back to the memory is a low priority in response to the read command occupancy being greater than the first threshold (col. 4, lines 8-10, 13-22; col. 3, lines 40-51), as discussed in the rejection for Claim 4, this teaching from Frederiksen can be 
17.	As per Claims 13-15, these claims are similar in scope to Claims 4-6 respectively, and therefore are rejected under the same rationale.
18.	Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20140122809A1) and Walker (US 20130346699A1) in view of Chopra (US006553460B1) and Lee (US 20170150159A1).
19.	As per Claim 7, Robertson and Walker are relied upon for the teachings as discussed above relative to Claim 1.
	However, Robertson does not teach dirty cache line being marked as clean. However, Walker teaches dirty cache line is marked as clean [0045], as discussed in rejection for Claim 1.
	However, Robertson and Walker do not teach wherein the processor is configured to bypass writing the dirty cache line back to the memory during a transition from the first frame to a second frame in response to the dirty cache line being marked as clean.  However, Chopra teaches wherein the processor is configured to bypass writing the cache line back to the memory when new data overwrites the old data in the cache line in response to the cache line being marked as clean (if that cache block is clean, then the entry in that block can be replaced without write back (i.e., the block entry can simply be reused, col. 25, lines 63-65).  Since Walker teaches the dirty cache line is marked as clean [0045], this teaching from Chopra can be implemented into the device of Walker so that the processor is configured to bypass writing the dirty cache 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson and Walker so that the processor is configured to bypass writing the dirty cache line back to the memory when new data overwrites the old data in the cache line in response to the dirty cache line being marked as clean because Chopra suggests that the clean cache line has already been written back to the memory, and thus does not need to be written back to the memory again (col. 25, lines 63-65).
However, Robertson, Walker, and Chopra do not teach wherein the processor is configured to bypass writing the dirty cache line back to the memory during a transition from the first frame to a second frame in response to the dirty cache line being marked as clean.  However, Lee teaches new data overwrites the old data in the cache line during a transition from the first frame to a second frame (one a new frame is written to a buffer on cache, another frame needs to be removed from cache, [0029]).  Since the combination of Walker and Chopra teaches that the processor is configured to bypass writing the dirty cache line back to the memory when new data overwrites the old data in the cache line in response to the dirty cache line being marked as clean, this teaching from Lee can be implemented into the combination of Walker and Chopra so that the processor is configured to bypass writing the dirty cache line back to the memory during a transition from the first frame to a second frame in response to the dirty cache line being marked as clean.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson, Walker, and Chopra so that the processor is configured to bypass writing the dirty cache line back to the memory during a transition from the 
20.	As per Claim 8, Robertson and Walker do not teach the processor is configured to write back data in dirty cache lines that are not marked as clean in response to completing processing of the first frame and initiating processing of a second frame.  However, Chopra teaches wherein the processor is configured to write back data in dirty cache lines that are not marked as clean in response to overwriting the old data in the cache line with new data (if that cache block is dirty, then its data must be written back out to memory before it is reused, col. 25, lines 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson and Walker so that the processor is configured to write back data in dirty cache lines that are not marked as clean in response to overwriting the old data in the cache line with new data because Chopra suggests that dirty cache lines that are not marked as clean have not been written back to the memory yet, and thus need to be written back to the memory (col. 25, lines 65-67).
However, Robertson, Walker, and Chopra do not teach wherein the processor is configured to write back data in dirty cache lines that are not marked as clean in response to completing processing of the first frame and initiating processing of a second frame.  However, Lee teaches overwrites the old data in the cache line with new data in response to completing processing of the first frame and initiating processing of a second frame [0029].  Since Chopra teaches wherein the processor is configured to write back data in dirty cache lines that are not marked as clean in response to overwriting the old data in the cache line with new data (col. 25, lines 65-67), this teaching from Lee can be implemented into the device of Chopra so that the 
21.	As per Claims 16-17, these claims are similar in scope to Claims 7-8 respectively, and therefore are rejected under the same rationale.
22.	Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20140122809A1), Walker (US 20130346699A1), and Gopal (US 20190243780A1).
23.	As per Claim 18, Claim 18 is similar in scope to Claim 9, except that Claim 18 has the additional limitations of a set of compute units configured to implement the graphics pipeline; and a last level cache (LLC) in a cache hierarchy associated with the compute units, wherein the compute units are configured to perform the method of Claim 9, and the cache is the LLC.  Robertson teaches a set of compute units configured to implement the graphics pipeline (SM 310 includes an identical set of functional execution units that may be pipelined, [0042], in graphics applications, SM 310, [0047]).
	However, Robertson and Walker do not teach a last level cache (LLC) in a cache hierarchy associated with the compute units, wherein the compute units are configured to perform the method, and the cache is the LLC.  However, Gopal teaches a last level cache (LLC) in a cache hierarchy associated with the compute units, wherein the compute units (graphics processor unit 118, last-level cache or LLC, [0038]) are configured to write back dirty cache lines from the LLC to a memory (if a copy to be evicted from the LLC is a dirty copy (meaning the copy of the cache line has been modified since it was read), then the copy will be written back to memory, [0101]).  Thus, this teaching from Gopal can be implemented into the combination of Robertson and Walker so that a LLC in a cache hierarchy associated with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robertson and Walker to include a last level cache (LLC) in a cache hierarchy associated with the compute units, wherein the compute units are configured to perform the method, and the cache is the LLC because Gopal suggests that it is well known in the art that the LLC is shared among the processor cores [0002], and it is well-known in the art that having an LLC improves performance and avoids sending large amounts of data to memory.
24.	As per Claim 19, Claim 19 is similar in scope to Claim 10, except that Claim 19 has the additional limitations that the compute units are performing the method of Claim 10 and the cache is the LLC.  Robertson teaches the compute units [0042, 0047] and Gopal teaches that the cache is the LLC [0038, 0101], as discussed in the rejection for Claim 18.  Thus, Claim 19 is rejected under the same rationale as Claim 10 along with these additional teachings from Robertson and Gopal.
25.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US 20140122809A1), Walker (US 20130346699A1), and Gopal (US 20190243780A1) in view of Chopra (US006553460B1) and Lee (US 20170150159A1).
	Claim 20 is similar in scope to Claim 17, except that Claim 20 has the additional limitations that the compute units are performing the method of Claim 17.  Robertson teaches the compute units [0042, 0047].  Thus, Claim 20 is rejected under the same rationale as Claim 17 along with this additional teaching from Robertson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611